DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 10, and 19, the closest reference to Ferreira Villares et al. (Pub No. 20190190235) disclose the hybrid vertical current injection electro-optical device with refractive-index-matched current blocking layer. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 10, and 19.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a dielectric matrix formed of a first material; a laser source formed within the dielectric matrix and comprising a semiconductor material; and a plurality of side confining features formed within the dielectric matrix and extending parallel to and along a length of the laser source, the plurality of side confining features comprising the semiconductor material”.
Regarding claim 10,
None of the cited prior arts discloses the claimed structural combination of independent claim 10, in particular having the limitation of “a dielectric matrix formed of a first material; a laser source formed within the dielectric matrix and comprising a semiconductor material; and a plurality of vertical confining features formed within the dielectric matrix and extending parallel to and along a length of the laser source, the plurality of vertical confining features comprising the semiconductor material”.
Regarding claim 19,
None of the cited prior arts discloses the claimed structural combination of independent claim 19, in particular having the limitation of “a dielectric matrix formed of a first material; a laser source formed within the dielectric matrix and comprising a semiconductor material; and a plurality of confining features formed within the dielectric matrix and extending parallel to and along a length of the laser source, the plurality of confining features comprising the semiconductor material, wherein the plurality of confining features are formed on at least one of a plurality of sides, a top, and a bottom of the laser source, and wherein the plurality of confining features are configured to adjust a size and profile of a mode of the laser source to match a mode of the waveguide”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828